PER CURIAM.
Nathaniel Wilson seeks to appeal the district court’s order denying relief on his petition filed under 28 U.S.C. § 2254 (2000). We have reviewed the record and the district court’s opinion and conclude on the reasoning of the district court that Wilson has not made a substantial showing of the denial of a constitutional right. See Wilson v. True, No. CA-01-674 (E.D.Va. July 3, 2002). Accordingly, we deny a certificate of appealability and dismiss the appeal. See 28 U.S.C. § 2253(c) (2000). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.